Citation Nr: 0008146	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left elbow disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from May 1944 to December 
1944.  In August 1967, the Board of Veterans' Appeals (Board) 
denied service connection for a left elbow disability.  The 
veteran and his accredited representative were provided with 
copies of the decision.  

In September 1967, the Department of Veterans Affairs (VA) 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a left elbow disability.  The veteran 
was informed in writing of the adverse decision and his 
appellate rights in September 1967.  The veteran did not 
submit a notice of disagreement with the adverse decision.  
In October 1989, the VA determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a left elbow 
disability.  The veteran was informed in writing of the 
adverse decision and his appellate rights in October 1989.  
The veteran did not submit a notice of disagreement with the 
adverse decision.  In January 1997, the St. Petersburg, 
Florida, Regional Office (RO) determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
left elbow disability.  The veteran was informed in writing 
of the adverse decision and his appellate rights in January 
1997.  The veteran did not submit a notice of disagreement 
with the adverse decision.  

This matter came before the Board on appeal from a January 
1998 RO determination that the veteran had not submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a left elbow disability.  In April 
1999, the veteran was afforded a hearing before a VA hearing 
officer.  In February 2000, the veteran was afforded a video 
hearing before the undersigned Member of the Board.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  



FINDINGS OF FACT

1.  In January 1997, the RO determined that the veteran had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for a left elbow 
disability.  The veteran was informed in writing of the 
adverse decision and his appellate rights in January 1997.  
He did not submit a notice of disagreement with the adverse 
decision.  

2.  The documentation submitted since the January 1997 RO 
decision is relevant and probative of the issue at hand.  

3.  The veteran's service medical records reflect that he 
sustained a left upper extremity injury and exhibited 
limitation of left arm supination at service separation.  

4.  A VA physician has attributed the veteran's current 
chronic left elbow disability to an inservice left upper 
extremity injury.  


CONCLUSIONS OF LAW

1.  The January 1997 RO decision denying service connection 
for a left elbow disability is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for a left elbow disability has been presented.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (1999).  

2.  The claim of entitlement to service connection for a left 
elbow disability is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran requests that a claim be reopened after an 
appellate decision has 


been promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, as to whether it provides a basis 
for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1105 (1999).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the United States Court of 
Appeals for Veterans Claims (Court) has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a)(1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203, 206 (1999), citing Elkins 
v. West, 12 Vet. App. 209 (1999).  


I.  Prior Final Board and RO Decisions

In August 1967, the Board denied service connection for a 
left elbow disability upon its determination that the veteran 
exhibited a left elbow disability prior to active service and 
the pre-existing disability was not aggravated during active 
service.  The veteran and his accredited representative were 
provided with copies of the decision.  

The evidence upon which the Board formulated its August 1967 
decision may be briefly summarized.  The report of the 
veteran's May 1944 physical examination for service entrance 
indicates that he exhibited limitation of right arm 
supination.  A September 1944 Army treatment record notes 
that the veteran injured his left shoulder while doing 
calisthenics and was prescribed liniment.  The report of the 
veteran's December 1944 physical examination for service 
separation conveys that the veteran exhibited congenital 
incomplete left arm supination.  The report of a June 1964 VA 
examination for compensation purposes states that the veteran 
complained of left arm pain.  He reported that he had 
sustained an inservice left arm injury.  On examination, the 
veteran exhibited limited left arm supination and 
radiological evidence of a complete synostosis of the head, 
neck, and proximal shaft of the left radius with the left 
olecranon process and the proximal shaft of the left ulna and 
marked left radial flattening and sclerosis probably 
representing a developmental defect.  The veteran was 
diagnosed with left arm injury residuals including limited 
left arm supination.  

In August 1967, the veteran sought to reopen his claim for 
service connection for a left elbow disability.  In September 
1967, the VA determined that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection.  The veteran was informed in writing of the 
adverse decision and his appellate rights in September 1967.  
He did not submit a notice of disagreement with the decision.  
The additional documentation considered by the VA consisted 
of written statements from the veteran.  In a September 1967 
written statement, the veteran advanced that he did not have 
a left elbow disability prior to service entrance; injured 
his left elbow during active service in September 1944 at 
Camp Walters, Texas; and was discharged from active service 
due to his left elbow injury.  

In July 1989, the veteran sought to reopen his claim for 
service connection for a left elbow disability.  In October 
1989, the VA determined that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection.  The veteran was informed in writing of the 
adverse decision and his appellate rights in October 1989.  
He did not submit a notice of disagreement with the decision.  
The additional documentation considered by the Louisville, 
Kentucky, Regional Office consisted of VA treatment records 
and written statements from the veteran.  In a July 1989 
written statement, the veteran reiterated that he had injured 
his left elbow during active service in September 1944.  A 
July 1989 VA treatment record notes that the veteran 
complained of left arm pain.  He reported that he had struck 
his left arm on a rock during Army maneuvers.  
Contemporaneous X-ray studies of the left arm were reported 
to reveal fusion of the proximal radius and ulna with 
advanced degenerative joint disease.  An impression of left 
elbow degenerative joint disease was advanced.  

In December 1996, the veteran sought to reopen his claim for 
service connection for a left elbow disability.  In January 
1997, the RO determined that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection.  The veteran was informed in writing of the 
adverse decision and his appellate rights in January 1997.  
He did not submit a notice of disagreement with the decision.  
The additional documentation considered by the RO consisted 
of a December 1996 written statement from the veteran.  In 
the written statement, the veteran advanced that he fractured 
his left arm during active service while stationed at Camp 
Walters, Texas.  



II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the January 1997 rating decision 
consists of VA clinical documentation; the transcripts of a 
June 1997 hearing before a VA hearing officer and the 
hearings on appeal; and written statements from the veteran.  
A December 1996 VA treatment record conveys that the 
veteran's treating VA physician felt it was within reasonable 
medical probability that the veteran's current left elbow 
disability was not a congenital condition and was instead 
incurred secondary to his reported inservice left elbow 
injury.  The reported injury was an elbow fracture.  

When service connection was previously denied, the clinical 
documentation of record established that the veteran's left 
elbow disability was congenital in nature.  Since that 
determination, a VA physician has determined that the claimed 
disorder was not congenital in nature and was instead 
etiological related to the veteran's inservice left upper 
extremity trauma.  This evidence resolves one of the 
evidentiary defects that existed at the time of the prior 
denial.  Therefore, the evidence is new and material.  
According, the veteran's claim for service connection for a 
left elbow disability is reopened.  


III.  Well-Grounded Claim

Generally, a "well-grounded" claim is one which is plausible.  
The Court has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  Winters v. 
West, 12 Vet. App. 203, 206 (1999)

The report of the veteran's May 1944 physical examination for 
service entrance identified no left elbow disability or other 
abnormalities.  A September 1944 Army treatment record states 
that the veteran injured his left shoulder while doing 
calisthenics.  At his December 1944 physical examination for 
service separation, the veteran exhibited limited left arm 
supination.  The December 1996 VA treatment record indicates 
that the veteran complained of left elbow pain and limitation 
of motion.  The veteran reported that he had injured his left 
elbow in 1944 when he dove for cover and struck his elbow.  
Impressions of synostosis of the left proximal radial and 
ulna, left radial head fracture residuals, and left elbow 
degenerative joint disease were advanced.  The treating VA 
physician concluded that the veteran's left elbow 
disabilities were not congenital in nature and were incurred 
secondary to trauma.  The Board finds that the evidence 
establishes, when accepted as true, a well-grounded claim of 
entitlement to service connection for a left elbow 
disability.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a left elbow disability is granted.  
The veteran's claim of entitlement to service connection for 
a left elbow disability is well-grounded.  


REMAND

The Board observes that the clinical documentation of record 
is in apparent conflict as to the etiology of the veteran's 
current left elbow diagnoses.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination which is 
sufficiently broad to accurately 
determine the nature of his current left 
elbow diagnoses.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should advance an opinion as to 
the etiology of all identified left elbow 
diagnoses and the relationship, if any, 
between, the diagnoses and the veteran's 
period of active service and his 
inservice left upper extremity injury.  
The examiner should expressly state 
whether the veteran's left elbow 
diagnoses represent congenital or 
developmental defects.  Additionally, the 
examiner should determine whether the 
limited arm supination noted at the 
December 1944 physical examination for 
service separation was the same as that 
identified at the May 1944 physical 
examination for service entrance; if so, 
whether the pre-existing limited arm 
supination increased in severity beyond 
its natural progression; and whether the 
clinical documentation of record 
objectively establishes that the veteran 
sustained an elbow fracture or other 
trauma during his period of active 
service.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner for review.  
(The Board intentionally uses the word 
should rather than must.)

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his reopened 
claim will be denied.  However, the 
Secretary of the VA must show a lack of 
good cause for failing to report.  
Further, the VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO should comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  This Remand 
serves as notice of the regulation.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a left elbow disability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

